EXHIBIT ESCROW AGREEMENT FOR DISBURSEMENT This ESCROW AGREEMENT (the “Agreement”) is made as of March 29, 2010 by and between Expedite 4, Inc, a Delaware corporation (the “Company” or “Expedite 4”), with a mailing address of 88 Guihuayuan, Guanjingcheng, Yujiang, Yingtan City, Jiangxi Province, P.R. China, Anslow & Jaclin, LLP, 195 Route 9 South, 2nd Floor, Manalapan, NJ 07726 (the “Escrow Agent”), and Rodman & Renshaw, LLC (the “Placement Agent”). W I T N E S E T H: WHEREAS, the Company is offering to certain investors (the “Investors”), on a “best efforts” basis, investment units (“Units”), each Unit consisting of (i) two (2) shares of the Company’s common stock, par value $0.001 per share (the “Common Stock”) and (ii) warrants to purchase one (1)share of the Company’s Common Stock, at an exercise price of $5.50 per share (the “Warrants” and collectively with the Common Stock, the “Securities”), for aggregate gross proceeds of a minimum of $5,000,000 and up to a maximum of $10,000,000 (the “Offering”), in reliance upon an exemption from securities registration afforded by the provisions of Section 4(2), Section 4(6), Regulation D and/or Regulation S as promulgated by the United States Securities and Exchange Commissionunder the Securities Act of 1933, as amended; WHEREAS, such Offering is in connection with the combination (the “Combination”) of Expedite 4 and Southern China Livestock International Inc., a company incorporated under the laws of the State of Nevada (“Southern China Livestock”).The closing of the Combination is conditioned upon all of the conditions of the Offering being met, and the Offering is conditioned upon the closing of the Combination (the “Closing”). Southern China Livestock owns 100% of the issued and outstanding capital stock of Mayson International Services Limited (“Mayson International”) a British Virgin Islands company.Mayson Enterprises Services Limited (“Mayson Enterprises”), a company incorporated under the laws of the British Virgin Islands and the wholly-owned subsidiary of Mayson International, owns 100% of the issued and outstanding capital stock of Mayson Holdings Limited, a company incorporated under the laws of Hong Kong (“Mayson Holdings”).Mayson Holdings owns 100% of the issued and outstanding capital stock of Beijing Huaxin Tianying Livestock Technology Limited (“Beijing Huaxin”), a wholly foreign owned enterprise incorporated under the laws of the People’s Republic of China (“China” or the “PRC”). Jiangxi Yingtan Huaxin Livestock Limited. (“Jiangxi Huaxin”), a company incorporated under the laws of the PRC, is a wholly-owned subsidiary of Beijing Huaxin. Pursuant to the Combination, Southern China Livestock will become a wholly-owned subsidiary of Expedite 4.Therefore, Expedite 4, Southern China Livestock, Mayson International, Mayson Enterprises, Mayson Holdings, Beijing Huaxin, and Jiangxi Huaxin are collectively referred to herein as “Expedite 4” or the “Company”; WHEREAS, the Company proposes to establish an escrow account (the “Escrow Account”), which shall include Three Hundred Thousand Dollars ($300,000) of the Offering proceeds (the “Escrow Amount”) to be used for the payment of fees and expenses related to becoming a public company and listing the Company’s Common Stock on a senior exchange; and the Escrow Agent is willing to establish the Escrow Account on the terms and subject to the conditions hereinafter set forth; NOW, THEREFORE, in consideration of the premises and mutual covenants herein contained, the parties hereto hereby agree as follows: 1.Appointment of Escrow Agent.The Company and the Placement Agent hereby appoint Escrow Agent as escrow agent to act in accordance with the terms and conditions set forth in this Agreement, and the Escrow Agent hereby accepts such appointment and agrees to establish the Bank Account on the terms and subject to the conditions hereinafter set forth. 1 2.Establishment of the Bank Account.The Escrow Agent shall establish a non-interest-bearing bank account at the branch of the Bank selected by the Escrow Agent (heretofore defined as the “Bank Account”).The purpose of the Bank Account is for (a) the deposit of the Escrow Funds by the Company, and (b) the disbursement of collected funds, all as described herein. 3.Delivery of the Escrow Amount.The Company hereby directs the Escrow Agent to allocate the Escrow Amount separately from the proceeds of the Offering at the closing, to be held and disbursed by the Escrow Agent as provided in this Agreement.The Escrow Amount shall be held by the Escrow Agent in the Bank Account as follows: Bank Address: Wachovia Bank NA 800 West Main Street Freehold, New Jersey 07726 ABA No.:031201467 Account: Anslow & Jaclin LLP Attorney Trust Account Account No.:2000013292968 Attn: Richard I. Anslow, Esq. Reference: Expedite 4, Inc. Disbursement Escrow 4.Disbursements from the Bank Account.The Escrow Agent shall release the Escrow Amount in incremental amounts pursuant to written instructions provided by the Company and the Placement Agent in accordance with the Disbursement Schedule set forth in Schedule A hereto. If the entire Escrow Amount is not disbursed within two (2) years from the date hereof, the balance of the Escrow Amount shall be returned to the Company 5.Duration. This Agreement shall terminate upon the disbursement of 100% of the Escrow Amount in accordance with Section 4. 6.Interpleader.Should any controversy arise among the parties hereto with respect to this Agreement or with respect to the right to receive the Escrow Amount, the Escrow Agent shall have the right to consult counsel and/or to institute an appropriate interpleader action to determine the rights of the parties.The Escrow Agent is also hereby authorized to institute an appropriate interpleader action upon receipt of a written letter of direction executed by the parties so directing Escrow Agent.If the Escrow Agent is directed to institute an appropriate interpleader action, it shall institute such action not prior to thirty (30) days after receipt of such letter of direction and not later than sixty (60) days after such date.Any interpleader action instituted in accordance with this Section 6 shall be filed in any court of competent jurisdiction in New York, New York, and the Escrow Amount in dispute shall be deposited with the court and in such event Escrow Agent shall be relieved of and discharged from any and all obligations and liabilities under and pursuant to this Agreement with respect to the Escrow Amount. 7.Exculpation and Indemnification of Escrow Agent. 7.1The Escrow Agent is not a party to, and is not bound by or charged with notice of any agreement out of which this escrow may arise. The Escrow Agent acts under this Agreement as a depositary only and is not responsible or liable in any manner whatsoever for the sufficiency, correctness, genuineness or validity of the subject matter of the escrow, or any part thereof, or for the form or execution of any notice given by any other party hereunder, or for the identity or authority of any person executing any such notice. The Escrow Agent will have no duties or responsibilities other than those expressly set forth in this Agreement.The Escrow Agent will be under no liability to anyone by reason of any failure on the part of any party hereto (other than the Escrow Agent) or any maker, endorser or other signatory of any document to perform such person’s or entity’s obligations hereunder or under any such document.Except for this Agreement and instructions to the Escrow Agent pursuant to the terms of this Agreement, the Escrow Agent will not be obligated to recognize any agreement between or among any or all of the persons or entities referred to herein, notwithstanding its knowledge thereof. 2 7.2The Escrow Agent will not be liable for any action taken or omitted by it, or any action suffered by it to be taken or omitted, in good faith and in the exercise of its own best judgment, and may rely conclusively on, and will be protected in acting upon, any order, notice, demand, certificate, or opinion or advice of counsel (including counsel chosen by the Escrow Agent), statement, instrument, report or other paper or document (not only as to its due execution and the validity and effectiveness of its provisions, but also as to the truth and acceptability of any information therein contained) which is reasonably believed by Escrow Agent to be genuine and to be signed or presented by the proper person or persons. The duties and responsibilities of the Escrow Agent hereunder shall be determined solely by the express provisions of this Agreement and no other or further duties or responsibilities shall be implied, including, but not limited to, any obligation under or imposed by any laws of the State of New York upon fiduciaries. 7.3The Escrow Agent will be indemnified and held harmless, jointly and severally, by the Company from and against any expenses, including reasonable attorneys’ fees and disbursements, damages or losses suffered by the Escrow Agent in connection with any claim or demand, which, in any way, directly or indirectly, arises out of or relates to this Agreement or the services of Escrow Agent hereunder; except, that if the Escrow Agent is guilty of willful misconduct, fraud or gross negligence under this Agreement, then the Escrow Agent will bear all losses, damages and expenses arising as a result of such willful misconduct, fraud or gross negligence. Promptly after the receipt by the Escrow Agent of notice of any such demand or claim or the commencement of any action, suit or proceeding relating to such demand or claim, the Escrow Agent will notify the other parties hereto in writing.For the purposes hereof, the terms “expense” and “loss” will include all amounts paid or payable to satisfy any such claim or demand, or in settlement of any such claim, demand, action, suit or proceeding settled with the express written consent of the parties hereto, and all costs and expenses, including, but not limited to, reasonable attorneys’ fees and disbursements, paid or incurred in investigating or defending against any such claim, demand, action, suit or proceeding.The provisions of this Section 7 shall survive the termination of this Agreement. 7.4The Escrow Agent has acted as legal counsel for the Company and may continue to act as legal counsel for the Company from time to time, notwithstanding its duties as the Escrow Agent hereunder. The parties consent to the Escrow Agent in such capacity as legal counsel for the Company and waive any claim that such representation represents a conflict of interest on the part of the Escrow Agent. The parties understand that the Escrow Agent is relying explicitly on the foregoing provision in entering into this Escrow Agreement. 8.Fees and Expenses.
